Citation Nr: 0014983	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-23 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an effective date earlier than February 
16, 1993 for a 100 percent rating for post-traumatic stress 
disorder (PTSD) with organic brain syndrome and depression.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from August 1965 to July 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Phoenix Regional Office (RO).  

By September 1993 rating decision, the RO granted service 
connection for PTSD and assigned it a 10 percent rating, 
effective February 16, 1993.  The veteran duly appealed the 
initial rating assigned by the RO.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Then, by August 1996 rating 
decision, the RO granted a 100 percent rating for PTSD with 
organic brain syndrome and depression, effective February 16, 
1993, the date of receipt of his claim.  Because the maximum 
schedular rating was awarded, the RO decision represents a 
full award of the benefit sought on appeal with respect to 
that issue.  AB v. Brown, 6 Vet. App. 35 (1993).  However, 
the veteran then perfected an appeal of the effective date of 
the 100 percent rating, claiming that it should be 
retroactive to the date of his separation from active 
service.  Thus, the issue now at the Board is as set forth 
above on the cover page of this decision.

Some procedural explanation is also required with respect to 
the claim of service connection for right ear hearing loss.  
The record shows that by December 1994 rating decision, the 
RO denied service connection for bilateral hearing loss; the 
veteran was notified of the decision in January 1995.  In 
October 1995, within the appeal period, he requested 
"reopening" of his claim of service connection for 
bilateral hearing loss.  The RO interpreted the veteran's 
communication as a request to reopen based on new and 
material evidence and denied his application by March 1996 
rating decision.  The veteran submitted a letter disagreeing 
with the RO decision and in June 1996, a Statement of the 
Case was issued addressing whether new and material evidence 
had been submitted to reopen the claim of service connection 
for bilateral hearing loss.  The following month, the veteran 
submitted a substantive appeal as to this issue.  

Before his appeal was certified to the Board, however, by 
March 1998 decision, the RO granted service connection for 
left ear hearing loss.  The Board finds that the grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal; as there is no 
jurisdiction-conferring Notice of Disagreement as to the 
down-stream elements of compensation level or effective date 
for left ear hearing loss, those issues are not now in 
appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  Thereafter, the RO certified to the 
Board the issue of whether new and material evidence had been 
submitted to reopen the claim of service connection for right 
ear hearing loss.

However, based on the facts of this case, the Board finds 
that the veteran's October 1995 letter is a timely Notice of 
Disagreement with the December 1994 rating decision denying 
service connection for right ear hearing loss.  38 C.F.R. § 
20.201 (1999).  Thus, as his original claim of service 
connection for right ear hearing loss never became final, the 
Board need not determine whether new and material evidence 
has been submitted before proceeding to decide the merits of 
this case.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, the issue is as set forth on the cover 
page above.  

The Board finds that the veteran will not be prejudiced by 
its actions in this regard.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  This finding is based on the fact that 
the RO originally decided the veteran's claim on the merits 
and provided him notice of the substance of the applicable 
laws and regulations.  Moreover, he and his representative 
have provided argument on the underlying issue.  Id.  Most 
importantly, in light of the favorable decision set forth 
below, it is apparent that there is no prejudice in the Board 
entering a decision on the merits of this claim.

Finally, in reviewing the veteran's statements submitted in 
support of his claim for an effective date earlier than 
February 16, 1993 for a 100 percent rating for PTSD, the 
Board finds that he has raised an allegation of clear and 
unmistakable error in a November 1969 rating decision 
assigning an effective date of November 12, 1969 for a total 
rating based on individual unemployability due to service-
connected disability.  This matter has not yet been 
adjudicated by the RO.  As it is not inextricably intertwined 
with the issues now on appeal, it is referred to the RO for 
initial consideration.  

In adjudicating the clear and unmistakable error issue, the 
RO should consider 38 C.F.R. § 3.157(b)(1) (a VA medical 
examination report may constitute an informal claim) and 
38 C.F.R. § 3.155(a) (on receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution; if returned within 
one year, it will be considered filed as of the date of 
receipt of the informal claim); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).


FINDINGS OF FACT

1.  The veteran has a current right ear hearing loss 
disability which is related to his active military service.  

2.  His original claim of service connection for "brain 
damage" was received at the RO on February 16, 1993; his 
claim of service connection for PTSD was received in May 
1993.

3.  By August 1996 rating decision, the RO granted a 100 
percent rating for PTSD with organic brain syndrome and 
depression, effective February 16, 1993.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.385 (1999).

2.  The criteria for an effective date earlier than February 
16, 1993, for a 100 percent rating for PTSD with organic 
brain syndrome and depression have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the veteran's May 1965 military entrance medical 
examination, a scarred right tympanic membrane was noted; the 
examiner indicated that it was not considered disabling.  
Audiometric testing at that time revealed right ear pure tone 
thresholds of -5, -10, -10, and 10 decibels at 1,000, 2,000, 
3,000 and 4,000 hertz, respectively.

In-service medical records show that in February 1968, the 
veteran sustained severe injuries in an automobile accident, 
including injuries to his head, face, and neck.  On admission 
to the emergency room, severe lacerations were observed over 
the right temporal head region, the ears were normal and the 
tympanic membranes were intact; there was a fracture of the 
maxilla.  The veteran was treated for these and other 
injuries.  At the time of his discharge from the hospital, 
the diagnoses included post-traumatic neuropathy of the C5 
and C6 nerves roots, left.  He was medically discharged from 
service as a result of this disability.

In September 1968, shortly after his separation from service, 
the veteran filed a claim for VA disability benefits.  He did 
not claim entitlement to right ear hearing loss.

By April 1969 rating decision, the RO granted service 
connection for severe neuropathy of the C5-C6 nerve roots, 
lacerations of the face and neck, and fracture of the 
mandible with migraine headaches.  A 100 percent convalescent 
rating was assigned, effective July 9, 1968, the day 
following the veteran's separation from active service.  See 
38 C.F.R. § 4.28.  Special monthly compensation on account of 
loss of use of one hand was also awarded effective from that 
date.

Later that month, on VA medical examination the veteran 
reported that he was unable to get a job due to symptoms such 
as loss of concentration, headaches, and left arm pain.  The 
diagnoses were moderate paralysis of the left (minor) upper 
radicular group and cerebral concussion with residuals 
headaches.

By May 1969 rating decision, the RO assigned disability 
ratings as follows:  loss of use of the left hand (60 
percent), cerebral concussion with cephalalgia (30 percent), 
atelectasis of the left lower lobe with phrenic nerve 
paralysis (30 percent), residuals of a laceration to the left 
neck, muscle group XII (10 percent), facial scars (zero 
percent), and residuals of a fracture of the mandible (zero 
percent).  The veteran's combined rating was 80 percent.  All 
of these ratings were effective from April 30, 1969, the day 
following the expiration of the 100 percent convalescent 
rating.  

In November 1969, the veteran submitted a formal application 
for a total rating based on individual unemployability due to 
service-connected disabilities.  By November 1969 rating 
decision, the RO granted his claim, assigning a total rating 
based on individual unemployability due to service-connected 
disabilities from November 12, 1969, the date of receipt of 
his formal application.

Between July 1976 and June 1979, the veteran submitted annual 
Employment Questionnaires indicating that he had not worked 
in the past 12 months.  On Employment Questionnaires 
submitted in December 1984, December 1985, and December 1986, 
he continued to report that he had not worked in the previous 
12 months.

On an Employment Questionnaire received in January 1988, the 
veteran indicated that he had owned and operated a store for 
the past two months.  The RO scheduled him for VA medical 
examination in April 1988 for the purpose of evaluating the 
current severity of his service-connected disabilities.  That 
medical examination report is negative for any complaint or 
finding of right ear hearing loss.  

By May 1988 rating decision, the RO continued the veteran's 
schedular ratings, as well as the total rating based on 
individual unemployability due to service-connected 
disabilities.  He was notified of the RO decision by letter 
dated later that month.  He did not appeal the RO decision 
within the applicable time period; thus, the RO decision is 
final.

The next pertinent communication of record from the veteran 
is a claim of service connection for "brain damage" which 
was received at the RO on February 16, 1993.  In May 1993, he 
filed a claim of service connection for PTSD.  

By September 1993 rating decision, the RO granted service 
connection for PTSD, assigning it an initial 10 percent 
rating.  Also, the RO continued the 30 percent rating for 
cerebral concussion with cephalalgia, as well as the total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran was notified of this 
decision by letter in October 1993.  

The veteran appealed the RO determination, claiming that he 
was entitled to higher initial rating for PTSD.  In January 
1994, he testified at a hearing at the RO in support of his 
claim.  At his hearing, he raised the issue of service 
connection for tinnitus, stating that he had ringing in the 
ears since Vietnam.

On VA audiology examination in February 1994, the veteran 
reported hearing loss and tinnitus since combat in Vietnam.  
He reported substantial noise exposure in service from 
gunfire and mortar explosions.  On examination, the right 
tympanic membrane was slightly scarred.  The diagnosis was 
bilateral neurosensory hearing loss, probably due to noise 
exposure.  Audiometric examination was advised, but not 
conducted.  

By September 1994 rating decision, the RO granted service 
connection for tinnitus and rated it as part and parcel of 
the veteran's service-connected residuals of a concussion.  
Service connection for bilateral hearing loss was denied by 
December 1994 rating decision.  The veteran was notified of 
this decision in January 1995.  

In October 1995, within the appeal period, he requested 
reopening of his claim of service connection for bilateral 
hearing loss.  In support of his claim, he submitted an 
August 1995 VA outpatient treatment record, containing the 
results of audiometric examination, as follows:  right ear 
pure tone thresholds of 20, 15, 30, and 45 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively; left ear pure 
tone thresholds were 15, 45, 70, and 85 decibels at 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  Speech 
discrimination showed right ear discrimination ability of 96 
percent correct and left ear discrimination ability of 84 
percent correct.  

By August 1996 rating decision, the RO granted a 100 percent 
schedular rating for PTSD with organic brain syndrome and 
depression, effective February 16, 1993, the date of receipt 
of claim of service connection for organic brain syndrome.  
The RO also granted special monthly compensation based on 
housebound status, effective February 16, 1993.

In December 1996, the veteran's VA audiologic examination 
revealed right ear pure tone thresholds of 25, 20, 25, and 30 
decibels at 1,000, 2,000, 3,000 and 4,000 hertz, respectively 
(average 25), and left ear pure tone thresholds of 15, 15, 
40, and 35 decibels at 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively (average 26).  Speech discrimination showed 
discrimination ability of 100 percent correct, bilaterally.  
The diagnoses included mild mixed hearing loss on the right 
and moderate mixed high frequency hearing loss on the left, 
possibly in part secondary to noise exposure in service.

On another VA audiologic examination, apparently conducted 
the same day in December 1996, right ear pure tone thresholds 
were 35, 20, 25, 15, 15, and 25 decibels at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively.  Speech 
discrimination ability was 100 percent correct on the right.

II.  Service connection for right ear hearing loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.

Additionally, where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to the 
additional requirements of 38 C.F.R. 3.385 (1999), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In this case, according to the report of August 1995 VA 
outpatient audiometric examination, the veteran's right ear 
pure tone thresholds were 20, 15, 30, and 45 decibels at 
1,000, 2,000, 3,000 and 4,000 hertz, respectively, with 
speech discrimination ability of 96 percent correct.  

Given his auditory threshold at 4,000 Hertz, the veteran's 
right ear loss meets the regulatory definition of a 
disability as provided in 38 C.F.R. § 3.385 (1999).  In that 
regard, the Board notes that subsequent VA audiology in 
December 1996 did not reveal a right ear hearing loss 
disability for VA compensation purposes.  Yet, the veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence seems to be in equipoise as to whether the 
veteran has a current right ear hearing loss disability.  
Thus, he prevails as to that issue.

Having determined that the veteran has a current right ear 
hearing loss disability for VA compensation purposes, the 
next question for consideration is whether such disability 
was incurred in active service.  Here, the Board notes that 
the veteran's service medical records are negative for 
findings of a right ear hearing loss disability.  However, 
the Court has held that even if a veteran does not have 
hearing loss for service connection purposes by the standards 
of 38 C.F.R. § 3.385 during the time of active duty, such 
does not prohibit service connection.  Hensley, 5 Vet. App. 
at 159-60.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.

In that regard, the veteran clearly served in combat with the 
enemy in Vietnam and has provided lay evidence of in-service 
acoustic trauma.  38 U.S.C.A. § 1154(b).  Given his 
documented combat exposure, his lay statements are deemed 
credible even absent corroboration in the record.  Id.  Based 
on this evidence, the Board finds that there is confirmed 
exposure to traumatic noise in service.

Moreover, the record contains medical opinions linking the 
veteran's current right ear hearing loss disability to his 
in-service exposure to acoustic trauma.  For example, in a 
February 1994 VA medical examination report, the examiner 
concluded that the veteran had bilateral neurosensory hearing 
loss, "probably due to noise exposure."  Likewise, on 
December 1996 VA medical examination, the diagnoses included 
mild mixed hearing loss on the right, possibly in part 
secondary to in-service noise exposure.

In light of the above evidence, the Board finds that the 
evidence is at least in equipoise as to whether there is a 
reasonable basis for concluding that the veteran's right ear 
hearing loss disability was incurred in active service.  
Resolving all reasonable doubt in his favor, the Board finds 
that service connection for the veteran's right ear hearing 
loss disability is warranted.  

II.  Earlier effective date for a 100 percent rating for PTSD 
with organic brain syndrome and depression

Unless specifically provided otherwise, the effective date of 
an award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  (Emphasis added.)  

An exception to this rule provides that an effective date 
from the day following the date of separation from service is 
authorized only if the claim is received within one year from 
the date of separation from service.  38 C.F.R. § 
3.400(b)(2).  

In this case, the RO assigned an effective date of February 
16, 1993 for the award of service connection and the 100 
percent rating for the veteran's PTSD with organic brain 
syndrome and depression.  The effective date currently in 
effect corresponds to the date of receipt of the veteran's 
original claim for that disability.

The record does not show, nor does the veteran contend, that 
an application or informal claim for that disability was 
received prior to that time.  Rather, he argues that he is 
entitled to an effective date from the date of his separation 
from service because he has been 100 percent disabled since 
that time.  Based on the legal criteria set forth above, 
however, as it is undisputed that the claim was not received 
until February 16, 1993, there is no basis under law to allow 
the effective date requested by the veteran.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In reaching this decision, the Board observes that there is 
some apparent confusion on the part of the veteran regarding 
the amount of his monthly compensation, which neither the RO 
nor his representative has attempted to clarify.  As noted, 
since November 1969, his disabilities have been rated as 80 
percent disabling (combined) and he has been in receipt of a 
total rating based on individual unemployability.  Thus, he 
has been paid at the 100 percent rate since that time.  

Effective February 16, 1993, the RO granted service 
connection for PTSD with organic brain syndrome and 
depression, assigning a 100 percent schedular rating for the 
disability, effective February 16, 1993.  The veteran's 
confusion stems from the fact that, although his schedular 
disability rating was increased from 80 to 100 percent, the 
amount of the monthly compensation he received did not 
change.  The veteran should understand that he has been in 
receipt of the maximum disability compensation available to 
him since November 13, 1969, the effective date of his total 
rating based on individual unemployability due to service-
connected disabilities.  Under VA regulation, the amount of 
disability compensation paid to a veteran, rated 100 percent 
disabled under the rating schedule, is the same as that paid 
to a veteran found totally unemployable under § 4.16.  Thus, 
even if service connection is granted for additional 
disabilities in the future, the amount of disability 
compensation he receives will not necessarily increase as a 
result.  


ORDER

Service connection for right ear hearing loss is granted.

An effective date earlier than February 16, 1993 for a 100 
percent rating for PTSD with organic brain syndrome and 
depression is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

